    Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 1 of 7 PageID# 308




                      IN THE UNITED STATES DISTRICT COURT FOR THE

                                  EASTERN DISTRICT OF VIRGINIA

                                             Alexandria Division

UNITED STATES OF AMERICA                                     )
                                                             )
        v.                                                   )         Case No. 1:20-cr-82
                                                             )
JOHN WILLIAM KIRBY KELLEY                                    )         Hon. Liam O’Grady
     a/k/a “Carl,”                                           )
     a/k/a “BotGod,”                                         )         Sentencing Date: March 15, 2021
                                                             )
        Defendant.                                           )

                   SUPPLEMENTAL POSITION OF THE UNITED STATES
                          WITH RESPECT TO SENTENCING

        This supplemental position is limited to addressing the defendant’s objections to the

application of two guideline enhancements — specifically, § 3A1.1(a) (hate crime motivation)

and § 3A1.2 (official victim).1 As stated in its initial filing, the United States believes that the

Probation Office has properly calculated the guideline range.              The United States, however, felt

it prudent to review the defendant’s analysis prior to addressing the specifics of why these

guidelines should apply in this case.        For the reasons explained below, both guideline

enhancements apply in this case because the defendant was a member of a conspiracy that

targeted individuals based on their race, religion, and status as government officials. Therefore,

the properly calculated guideline range is 51 to 60 months.

        A.       The § 3A1.1(a) Enhancement (Hate Crime Motivation) Applies in this Case
                 Because this Conspiracy Had as an Object Selecting Victims Based on Their Race
                 and Religion

        Under § 3A1.1(a) of the Sentencing Guidelines, there is a three-level increase if the


1
  The United States does not agree with how the defendant characterized the conspiracy, his role in the conspiracy,
and his conduct prior to the conspiracy. However, such disagreements are not uncommon and should be addressed
at the sentencing hearing.
   Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 2 of 7 PageID# 309




defendant “intentionally selected any victim or any property as the object of the offense of

conviction because of the actual or perceived race, color, religion, national origin, ethnicity,

gender, gender identity, disability, or sexual orientation of any person.” For subsection (a) to

apply, the hate crime motivation must be proved beyond a reasonable doubt, even if the

defendant is sentenced by the Court after pleading guilty or nolo contendere.     See § 3A1.1(a);

Application Note Background (explaining history of hate crime enhancement).         The standard

for proving hate crime motivation for purposes of the sentencing enhancement is no more

burdensome than for proving statutory animus. See United States v. Smith, No. 08-10386, 2010

WL 510634, at *6 (9th Cir. Feb. 12, 2010) (unpublished) (holding that there is “no textual basis

for applying a different standard to the sentencing than to the conviction for hate crimes”).      In

this case, the uncontested facts as set forth in the Criminal Information and Statement of Facts

establish beyond a reasonable doubt that the conspirators selected victims, in part, because they

were motivated by racial animus.

       The defendant’s arguments ignore the facts set forth in both the Criminal Information and

Statement of Facts.   Both documents detail that the conspirators chose victims for several

reasons.   The Criminal Information states: “It was part of the conspiracy that some members of

the conspiracy were motivated by racial animus when they chose which individuals and locations

to swat.” Dkt No. 28 at pg. 4.     The Criminal Information then details one such incident; the

swatting of the Alfred Street Baptist Church, which is a predominantly African American church

in Old Town Alexandria.     Id. at 5.

       Moreover, the Statement of Facts details that the defendant knew his conspirators chose

targets based on racial animus.   First, the Statement of Facts outlines that conspirators chose


                                                  2
      Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 3 of 7 PageID# 310




targets for different reasons, including “[s]ome co-conspirators also chose targets because they

were motivated by racial animus.” Dkt No. 31 at pg. 3.         It then goes one step further and

states:

          The Defendant was aware that some co-conspirators chose individuals or locations
          to swat based on racial animus. In particular, the Defendant was aware that
          Denton, Co-Conspirator 2, and Co-Conspirator 3 expressed white supremacist
          views. The Defendant communicated with these individuals about their white
          supremacist views and use racial epithets.

Id.

          Moreover, these statements are not made in a vacuum.      As detailed in both the Criminal

Information and Statement of Facts, the defendant is one of the most critical members of this

conspiracy. The defendant hosted the Graveyard Internet Relay Chat (IRC) channel (the

“Graveyard channel”). And, it is the Graveyard channel where the conspirators proposed

targets, selected targets, and carried out swatting calls.   By all accounts, the defendant was

regularly present in the Graveyard channel.     As detailed in the Statement of Facts and the

United States’ sentencing position paper, the defendant regularly proposed targets in the

chatroom and worked to obtain video feeds, so he and his conspirators could watch law

enforcement respond to swatting calls.      Further, the chat logs establish that the defendant was

very active in November and December 2018, which is when the conspirators swatted two

predominantly African American churches and an Islamic Center.

          The uncontested facts therefore establish that the defendant was a knowing and active

member in a swatting conspiracy that targeted individuals and locations based on race and

religion.    In addition, the defendant was deeply familiar with two of the conspirators targeting

victims for racial and religious reasons.   First, the defendant initially met Denton while chatting


                                                   3
   Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 4 of 7 PageID# 311




with him in a white supremacist chatroom on Discord.      The defendant was familiar with

Denton’s role in Atomwaffen Division.      Indeed, Denton trusted the defendant enough to invite

him to the Siege IRC chat, which was devoted to Denton’s white supremacist views.         Second,

the defendant traveled to West Virginia to meet with Co-Conspirator 3, who targeted the Alfred

Street Baptist church through the Graveyard channel.     The defendant therefore knowingly

conspired with individuals who targeted individuals and locations for racial and religious

reasons.

       In addition, the defendant regularly conversed with his co-conspirators by using racial

epithets and discussing white nationalist views. See generally Attachment A.       While such

speech is protected under the Constitution, this speech does prove that the defendant shared the

views of his co-conspirators and communicated in the same language.       Indeed, in one exchange

the defendant went so far as to express his desire to “poster” a location in Northern Virginia

where the conspirators believed George Lincoln Rockwell, who was the leader of the American

Nazi party, was shot and killed. See Attachment A at pgs 8-9. Based on law enforcement’s

understanding, the reference to “poster” here refers to the practice of spreading white

supremacist messages through propaganda posters.       Again, while this is protected speech, this

exchange shows that the defendant is interacting with Co-Conspirator 3, who admitted to

choosing targets for racial and religious reasons, about their shared white supremacist views.

       Based on the uncontroverted facts, the defendant cannot argue that he did not “select”

any victim for racial reasons.   In United States v. Woodlee, 136 F.3d 1399, 1414 (10th Cir.

1998), one defendant, who pled guilty to a civil rights conspiracy, argued that he did not “select”

any victim and that the hate crime enhancement was therefore inapplicable.      The evidence


                                                 4
   Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 5 of 7 PageID# 312




showed that he did not participate in any racial taunting of the victims and only joined the other

defendants towards the end of the offense. Id. The Tenth Circuit rejected this claim as

“inconceivable.” Id. “The only logical reason to chase and shoot at these men was their race.

We do not believe simply because the other defendants made the initial decision whom to taunt

[that] Mr. Kinslow is relieved of his choice to join in the melee.” Id. So too here. The

defendant continued actively participating in a conspiracy that included targeting individuals

based on their race and religion.   The defendant was close to two of the conspirators who chose

targets for these reasons and generally indicated that he sympathized with their views. He

therefore cannot escape the application of the hate crime enhancement when he chose to host an

IRC channel, which was, in part, devoted to targeting minorities.

       B.       The § 3A1.2(a) Enhancement (Official Victim) Applies in this Case Because the
                Conspirators Targeted Government Officials and the Criminal Information Makes
                Clear that the Conspirators were Motivated by the Status of Government Officials
                When They Swatted Such Officials

       Under § 3A1.2(a) of the Sentencing Guidelines, there is a three-level increase if the

victim was “a government officer or employee” and “the offense of conviction was motivated by

such status.”   Further, should the facts support the application of § 3A1.2(a) then a six-level

increase is appropriate because the offense of conviction is from Chapter Two, Part A (Offenses

Against Persons).    Here, the facts establish beyond a preponderance of the evidence that the

conspirators targeted government officials to swat and did swat a United States Cabinet member.

Once again, the defendant ignores the facts set forth in the Criminal Information and Statement

of Facts to avoid the application of a guideline provision and to underplay the seriousness of this

conspiracy.

       First, as set forth in the Criminal Information and Statement of Facts, the conspirators in

                                                 5
   Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 6 of 7 PageID# 313




this case targeted government officials.     The Criminal Information states the following:

        From in and around October 2018, the conspirators maintained a dark net site
        known as DoxBin.         The site was a repository of personally identifiable
        information of potential and past swatting targets. The DoxBin website primarily
        targeted government officials, executives, journalists, and celebrities.

Dkt No. 28 at pg. 6.

The Statement of Facts then details that the defendant was aware of DoxBin because he “took

part in doxing individuals.”   Dkt No. 31 at pg. 5. This is significant because the facts also

establish that the conspirators often placed a gun next to an individual’s name on DoxBin when

they successfully targeted the individual.    Thus, the uncontroverted facts establish that the

conspirators targeted government officials to swat.

        Second, it is uncontroverted that the co-conspirators swatted a sitting United States

Cabinet member. Again, this event is included in the Criminal Information.         Dkt. No. 28 at

pg.6.   The facts therefore establish that (1) a government official is a victim and (2) the

conspirators actively doxed and sought to swat government officials. However, the defendant

appears to be arguing to this Court that these sophisticated conspirators, who actively sought to

swat government officials, chose the sitting Cabinet member’s home to swat by accident.           This

beggars belief.   The only conclusion supported by the evidence is that the conspirators

successfully obtained the Cabinet member’s home address and targeted the Cabinet member

because of their official position.

        Finally, the defendant argues that the evidence does not establish that he personally knew

or chose the Cabinet member to swat.       Unlike § 3A1.1(a), however, this provision does not

include language requiring proof that the defendant chose the government official to swat.

Here, there is no doubt that the defendant was a member of a conspiracy that targeted

                                                   6
   Case 1:20-cr-00082-LO Document 47 Filed 03/14/21 Page 7 of 7 PageID# 314




government officials and that he knew his fellow conspirators targeted government officials.

                                         CONCLUSION

       For the reasons set forth above, the United States agrees with the Probation Office that

the hate crime and official victim enhancements apply in this case.    Thus, the properly

calculated guideline range is 51 to 60 months of incarceration.


                                             Respectfully submitted,

                                             Raj Parekh
                                             Acting United States Attorney


                                     By:                 /s/
                                             Carina A. Cuellar
                                             Assistant United States Attorney




                                                7
